6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a plurality of conductive portions connecting the heat generator and the electrode portion, wherein the plurality of conductive portions are disposed on one side and another side of the heater, the one side being opposite to said another side with
respect to a center in a longitudinal direction of the heater in a heat generation region of the heater, wherein the plurality of conductive portions are spaced apart in a lateral direction intersecting the longitudinal direction along a surface of the heater on which the heat generator is disposed,
wherein a maximum total value among total values of squares of current flowing in the plurality of conductive portions at arbitrary longitudinal positions on the one side in the heat generation region is larger than a maximum total value among total values of squares of current flowing in the plurality of conductive portions at arbitrary longitudinal positions on said another side in the heat generation region, wherein the developing device includes:
a rotating member; and
a plurality of sliding portions configured to slide relative to the rotating member,
wherein a sliding portion having a highest temperature in operation among the plurality of sliding portions is disposed on one side of the developing device that is same as the one side of the heater in the longitudinal direction of the heater, and
wherein the airflow generation device is configured to generate an airflow toward the one side of the developing device;
 Regarding independent claim 2, a first electrode portion;
a second electrode portion;
a first conductive portion connecting the heat generation portion and the first electrode portion;
a second conductive portion extending from the heat generation portion toward first end of the heater in a longitudinal direction of the heater and being connected to the second electrode portion; and
a third conductive portion branching from the second conductive portion and extending toward a second end of the heater opposite to the first end in the longitudinal direction, the third conductive portion being connected to the second conductive portion or the second electrode portion not via the first conductive portion, wherein the developing device includes:
a rotating member and a plurality of sliding portions configured to slide relative to the rotating member, a sliding portion having a highest temperature in operation among the plurality of sliding portions is disposed on a same side in a longitudinal direction of the developing device as one side of the heater with respect to a center of the heater in the longitudinal direction, the one side of the heater having a higher temperature in operation than another side of the heater, said another side of the heater being opposite to the one side of the heater with respect to the center in the longitudinal direction in a heat generation region of the heater, and
wherein the airflow generation device is configured to generate an airflow toward the one side;
Regarding independent claim 4, a first electrode portion;
a second electrode portion;
a third electrode portion;
a first conductive portion connecting the first heat generation portion and the first electrode portion;
a second conductive portion extending from the first heat generation portion
toward a first end of the heater in a longitudinal direction of the heater and being connected to the second electrode portion; and
a third conductive portion branching from the second conductive portion and extending toward a second end of the heater opposite to the first end in the longitudinal direction, the third conductive portion being connected to the second conductive portion or the second electrode portion via the second heat generation portion and the third electrode portion and not via the first conductive portion, wherein the first heat generation portion is configured to generate heat when a potential difference is generated between the first electrode portion and the second electrode portion, wherein the developing device includes:
a rotating member; and
a plurality of sliding portions configured to slide relative to the rotating member, wherein a sliding portion having a highest temperature in operation among the plurality of sliding portions is disposed on a same side in a longitudinal direction of the developing device as a side on which the second end of the heater is disposed with respect to a center in a heat generation area of the heater in the longitudinal direction of the heater, and
wherein the airflow generation device is configured to generate an airflow toward the side on which the second end of the heater is disposed with respect to the center in the longitudinal direction of the heater;
Regarding independent claim 5, an electrode portion; and
a conductive portion connecting the heat generator and the electrode portion, wherein a portion having a highest temperature in operation in the developing device is disposed on a same side in a longitudinal direction of the developing device as one side of the heater with respect to a center of the heater in the longitudinal direction, the one side of the heater having a higher temperature in operation than another side of the heater, said another side of the heater being opposite to the one side of the heater with respect to the center in the longitudinal direction in a heat generation region of the heater, and
wherein the airflow generation device is configured to generate an airflow toward the one side; and,
Regarding independent claim 6, an electrode portion; and
a conductive portion connecting the heat generator and the electrode portion, wherein the developing device includes:
a rotating member; and
a plurality of sliding portions configured to slide relative to the rotating member,
wherein a sliding portion having a highest sliding speed in operation among the plurality of sliding portions is disposed on a same side as one side of the heater with respect to a center of the heater in a longitudinal direction of the heater, the one side of the heater having a higher temperature in operation than another side of the heater, said another side of the heater being opposite to the one side of the heater with respect to the center in the longitudinal direction in a heat generation region of the heater, and
wherein the airflow generation device is configured to generate an airflow toward the one side.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach providing airflow or cooling to the ends of a developing cartridge: Koga, U.S.P.G. Pub. No. 2019/0317424; Koga et al., U.S.P.G. Pub. No. 2019/0278199; Shiomi, U.S.P.G. Pub. No. 2016/0209806; and, Sato, U.S.P.G. Pub. No. 2013/0058676.  Koshizuka et al., U.S.P.G. Pub. No. 2016/0195846; and Shiori et al., U.S.P.G. Pub. No. 2012/0045235, teach the difficulty of cooling internal components of developing cartridges.  Tsuchiya et al., U.S.P.G. Pub. No. 2018/0136586, teach that the gear side of a shaft is hotter by a few degrees than the other side.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852